Citation Nr: 1029614	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  10-19 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating for chronic 
obstructive pulmonary disease (COPD) with an asthmatic component, 
rated 30 percent disabling prior to December 28, 2006, and as 60 
percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran served on active duty from February 1952 to February 
1954.  

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which in pertinent part denied service 
connection for asthma.  The Veteran appealed that decision and 
after the Board remanded the case in August 2006, service 
connection for COPD with an asthmatic component was granted in an 
April 2009 Board decision. 

The April 2009 Board decision was effectuated by a July 2009 
rating decision which granted service connection and assigned an 
initial 30 percent disability rating, both effective June 25, 
2001 (date of receipt of claim).  The Veteran appealed that 
decision and, subsequently, a March 2010 rating decision granted 
an increase in the 30 percent rating for that disorder to 60 
percent, effective December 28, 2001 (date that VA outpatient 
treatment (VAOPT) records revealed that the Veteran was taking 
corticosteroids). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record shows that the Veteran has twice had a coronary artery 
bypass grafting procedure.  Also, there is evidence that he has 
hypertension.  A September 2007 chest X-ray revealed that his 
heart was slightly enlarged but still within normal limits.  A 
June 2008 echocardiogram revealed bilateral atrial enlargement. 

The Veteran has recently reported that he was hospitalized at a 
VA Medical Center for pneumonia which he alleges was due to his 
service-connected COPD with an asthmatic component.  He has not 
specified the inclusive dates of that hospitalization and the 
records of that hospitalization are not on file.  

A review of the record shows that the Veteran has been taking 220 
mcg. of Mometasone since December 28, 2006.  Information on file, 
obtained from the Internet, indicates that Mometasone is a 
corticosteroid.  The March 2010 rating decision which granted an 
increase to 60 percent for the service-connected COPD with an 
asthmatic component found the Veteran was not taking a "high 
dose" of corticosteroid, as required under 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (setting forth the rating criteria of 
bronchial asthma) for a 100 percent rating.  However, it is not 
clear to the Board what dosage level constitutes a "high dose" 
under Diagnostic Code 6602. 

In this regard, the Board notes that 38 C.F.R. § 4.97, Diagnostic 
Code 6604 (setting for the rating criteria for COPD) provides for 
a 100 percent rating under a variety of circumstances for a 100 
percent rating, including if the Veteran has cor pulmonale (right 
heart failure) or pulmonary hypertension.  Here, it is not clear 
whether the Veteran's hypertension is pulmonary hypertension.  

Also, the Veteran reported in May 2010 that his service 
connection pulmonary disorder had worsened.  A veteran is 
entitled to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a 
reexamination will be requested whenever there is a need to 
verify the current severity of a disability).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and request that he provide 
place and the inclusive dates of his recent VA 
hospitalization. 

The RO should then obtain the discharge summary of 
that period of hospitalization and the relevant 
treatment records.  

2.  Afford the Veteran a VA pulmonary examination 
to determine the extent and severity of the 
service-connected COPD with an asthmatic component.  

All indicated studies should be performed, and the 
rationale for all opinions expressed should be 
provided.  The Veteran's claim files should be made 
available to the examiner prior to the examination, 
and the examiner is to indicate in the report 
whether the file was reviewed.  

The examiner should render specific findings with 
respect to the existence of the following: 

a) What is the Veteran's FEV-1 (Forced Expiratory 
Volume in one second)?
b) What is the Veteran's FEV-1/FVC (Forced 
Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC)?
c) What is the Veteran's Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB))?
d) Does the Veteran have more than one attack of 
asthma per week with episodes of respiratory 
failure?
e) Does the Veteran require daily use of systemic 
(oral or parenteral) high dose corticosteroids or 
immune-suppressive medications?  
f) Does the Veteran have maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation)? 
g) Does the Veteran have cor pulmonale (right heart 
failure)? 
h) Does the Veteran have right ventricular 
hypertrophy? 
i) Does the Veteran have pulmonary hypertension? 
j) Does the Veteran have episode(s) of acute 
respiratory failure? 
k) Does the Veteran require outpatient oxygen 
therapy? 

In addressing these matters, the examiner should 
clarify the significance of the Veteran's 
documented hypertension and particularly whether it 
is pulmonary hypertension.  Also, the examiner 
should clarify whether the finding of bilateral 
atrial enlargement is indicative of cor pulmonale. 

In particular, the examiner should clarify whether 
any dosage level of corticosteroid that the Veteran 
now uses is a "high dose" as required for a 100 
percent disability rating.  

The report of the examination should include a 
complete rationale for all opinions expressed.  

3.  The Veteran is hereby notified that it is his 
responsibility to report for all examinations, to 
cooperate in the development of the claim, and that 
the consequences for failure to report for a VA 
examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the Veteran does not report for any 
ordered examination, documentation should be 
obtained which shows that notice scheduling the 
examination was sent to the last known address.  It 
should also be indicated whether any notice that 
was sent was returned as undeliverable.  

4.  Thereafter, any other development deemed 
necessary should be accomplished and the claim 
should be readjudicate.  

5.  If the benefit remains denied, the Veteran and 
any representative, should be provided with a 
supplemental statement of the case (SSOC).  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

